70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clyde E. Clements, Plaintiff-Appellant,v.BABCOCK & WILCOX COMPANY;  Merle T. Alvis;  James A. Conner;Roger E. Tetrault, Defendants-Appellees,andEMPLOYEE ASSISTANCE OF CENTRAL VIRGINIA, INCORPORATED;Frank C. Allen, Jr.;  Laurie L. Boykan;  John P. Eckert;John A. Fees;  Susan S. Grainger;  Robert E. Howson;  DewittT. Lefew, III;  Larry L. Lineberry;  Lonza R. Pagans, Jr.;George K. Slough;  Steven W. Smith, Defendants.
No. 95-2053.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 16, 1995.Decided:  Nov. 27, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, District Judge.  (CA-92-61-L)
Clyde E. Clements, Appellant Pro Se.  Jenny Chien-Jen Wu, Jon A. Geier, PAUL, HASTINGS, JANOFSKY & WALKER, Washington, D.C., for Appellees.
W.D.Va.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders striking some Defendants and claims from his second amended complaint and granting summary judgment for Defendants on the remaining claims in this employment discrimination action in which Appellant alleged sexual harassment and retaliatory treatment and discharge.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Clements v. Babcock & Wilcox Co., No. CA-92-61-L (W.D.Va. Sept. 9, 1994 & Apr. 24, 1995).  We deny as moot Appellant's motion to disqualify the district court judge.  Additionally, we deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.